EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jeannie Boettler on February 10, 2022.
The application has been amended as follows: 
Claims 5 – 17 have been canceled.

The following is an examiner’s statement of reasons for allowance: the only rejections set forth in the outstanding Office action were under 35 U.S.C. 102(a)(1) in view of “Phytosterol nanoparticles with reduced crystallinity generated using nanoporous starch aerogels” to Ubeyitogullari et al.  The declaration of Dr. Ozan Nazim Ciftci under 37 C.F.R. 1.132 filed February 2, 2022 is sufficient to disqualify this reference as prior art under 35 U.S.C. 102(a)(1).  The statements by Dr. Ciftci therein provide the necessary evidence that Ubeyitogullari et al. corresponds to a grace period disclosure as set forth in U.S.C. 102(b)(1)(A).  The instant application is thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764